.    .




          OFFICE   OF THE    ATTORNEY    GENERAL     OF TEXAS

                                AUETIN




                   .
                         c
Honorable Joe C. Gladnay
Criminal Dirtriot  Attorney
Eenclerstin, Texao




                                                   nvictea of !dsae-
                                                   6 provhted In Artl-
                                                   a micls   794, coas
                                                   1 Pf'00Oau0,   0n
                                               aaa, brldg26 and
                                               110 work8 of the
                                               na rslstsa  quest i0m




                   wrb   of the County, would it be nec-
                   essary for the County to establish  b
                   County fara or a County mrt’ house?
             “2,   If the Comtissioners   Cmrt, by proper
                   oraer’, ussa such labor then would it be
            .
                                                                       2S5


Ho,!xorable roe c.           c3Laan9y, Pa@ 3


                        namlatory on the Court to pay to the
                        Officers  the fees am provided in Art
                        lCl5 C.C.P., since all Orticers    in Rusk
                        County era cozpen~ at ed on a salary,
                        eDa r&at yrsvioion  is mle for the
                        ~apien*  by the Court of the fine?
                  m3. Rusk County !ms a population    of 51,008.
                      Howover) lt is zy uodsrstatiding that
                *     all the etatutm   Providin:! for paying
                      oixvicte  who work in ais0hargO of their
                      fires have bceu hold unaon:~:titutlonal
                      whore It has bean atteznpted to allow
                      thez less than $3.00 a Oay. AZ I
                      rlcht in this snd is &.oC a day the
                      least amount ttit  oould be allowed
                      ouch ldor?
                 -4.    Ii the fine an6 coat assessed ie less
                        than  $30.00 an6 the &.G-azaa,:t i:zrks
                        Sum6 out, kq0da ix hare tt Yci1’~ ten
                        daga?
                 ‘Ati    794,    Cd.P.,    pXOVia35 th!It 3 c&~SiOn-
      er8       Court    n;ap   provide   for a w0rk house ma the
     astabllshxent    of a Couhty fvrm in connection
     therewith.    aeetfon s 0r~ said A* provide8 Wiey
     shall be put to labor upon pablio roads, bridges
     ana other publio worko OS the County &en their
     labor oannot be utilized      in the County v-or’s house
     or County famP.        The oonetmotior    the writer
     places on ,that statute     i8 that bQiore    OoCVittts
     oan be 2bOOa upon Public roads, brtages or
     other publie norire uf the Courty there must be
     in exlstanoe a County work house and County
     ra+     and, ther*fo.;.(:, ,%he first  quostioc should
     be answered in %he negative.
            *In answer to question Number 3 it is the
      opinloci c:’ the wltsr   that since all 3ilflosr6
      in RUSK County are $iala a salary that it would
      not be r;eoassary for the County to :ay the fees
      alloweC by law tc the various officers     as it
      v:ould -erely  be transferrIng   the JZCG~ ircm one
IIocorablQ        Joe C; Gladney,   Page 3


      fund to another.      Art 1055 C.0.p       :‘rovldes
      the TVthe County shall te liable      fii o&Q-haIf
      of the feea of the Ofricers      of the couhty
      vihe.-. the defandant falls   to pay his fine or
      $0~8 it out in @$I Or works it out but makes
      no ~rovislor.    for the ;oyz+nt of the Sine.
      Therefcre,     it S8 the oglnlon of this writer
      +.!I&$ thr, CCU&~ ??cUll rot be liable    for the
      f.i?Q :ihcre it hed utilized    the labor cf a
      p3rso:! cwlnz the oc.r:e.
            *Ir. artwar to qmstlon &unbar 3 it ie
      zy opinion t&t Art 793 O.C.?,,    controlls
      and that $3.00 a Uay is t.he cno*unt to be al-
      1med.e
                  Artlclm773   and 7.24, Vernonls   .Lmot&sd   Code of
Grinlaal         ?roQQdu-“Q, read PS fc?llows:
             .
             “Art. 793.    Pher A Uefoudant is aonviot-
      ed  cd a rds4ereertr     F+nsl3s ;usls.hmnt    1s as-
      seaeed at e -peccslary fine,       if he is uaabls
      to pay tke rlne end Costa edjudged a&net            hl?n,
      hs may for such tlnQ es all.1 satisfy        the judg-
      zent bQ gut tc work in the workhouse, or on
      the county farx, or :iubllc tiproveEeant8 of
      the oounty, a3 provided in the sucoeediry
      article,    or if theve ho no suoh v~orkhouse, fann
      or tapm3xs~~         k.3 nh~.:J. be lmprlscncd in jail
      for a su?flci&       Icagth of time to disaharge
      t.he 1~12 erou.?t of fi;.Q arid costs adjudged
      q,aSnrt tici; rstlrf     fiucb labor or ~f.rv.~rlaonment
      ttt thme dzll-.vr for esch day thereof.
            “Art. w?a, vhere tbQ punishment aseeesQd
      lr, a convlotioa     for ~lede:~Qanor 1s confinev~ent
      in jail for -core than mQ 3ay, or where in
      euob ao~vlct~ioo the ~uhleb~nent is assessed
      srly zt a .>9oziaq         fine and the serty so con-
      victed 16 umble to r\ey the fine and acsts
      adjudged a.@nst        hla, those so oonvicted    shall
      ho re~;;_ulrsU tc Ur ;ts;~unl labor in azoordsnoc
      ..4th the ?rovislsns       of this artiale  under
      the fallowing    r”-7
                          -.- >a rxd rspl? tions;
                                                               2sw


Honorable   Joe C. Glatiep,       Page 4


            “1.  ;Sach aomis8ioner.s  court may provide
     for the erection    of a workhou’+e znd the astab-
     lis;lmedt of a county far3 lc connection thare-
     :rlth for the gurqoss of utillzin+s    the labor
     of said part&e q oonvloted.
            UZ. 9uoh ;cmaa and workhouses shall be
     under .the control and .-.anagzent of the oom-
     alsslonsrs  cmrt,   :ind said aourt tiy adopt suoh
     rules and rogulstloor    rot lnaonaistsnt    with
     the laws as they deem necessary for the auc-
     csestul .zzna~enent and operation     of said ln-
     stitutlcns  and for effeotlvely    utilizing   said
     'lobor.

            “3. Suah ove~rseers and Zc:rds mep be em-
     ployed under the authority   cf tke oomaissicnera
     court aa my be neceeaary to prevent escapes
     and -to enforce smh labor, snd they shall bs
     paid cut of the county treesury such co~~enas-
     tiG& a8 s&ibidcourt my prescribe.
          W.   l’kose so aorvlcted shall be SO       gxsrd-
     sd while at work es to prevent escepa.
           G.  They shall be gut to labor upon the
     public roads, Cridgam or other publio works of
     t!m county w3sn their labor cannot be utilized
     in the county workhouaa or county farm.
           93. They shall be required to labor not
     l&e than o%gbt got zero :hnn taz houra each
     day, Sundays exo apt ed . No person shall fiver
     be rep;ircd to work for zore than one par,
            “7.  Cne who refuses to lebor or is other-
     wise refraotory   or ineu3ordlnate   Amy be pm-
     lshed by solitary   oonflra%ert   OILbread end
     water or In euch other ‘:&nner ~8 the coznis-
     sl::~neru c2urt my direct.

           “8.  ;~~a~ root -.t lti;3or they :zay be confined
     in jail or t:le wor?house, no my be most OOC-
     venient,  or .:‘a tha :-:3&attorua of thn ComilS-
     sic-cers     court   xay preeoribe,.
                                                                  2S8


Honorable   SOS C. Cladmy,     Papat;@
                                     3


          "9. A fezale       shall in nz aase be required
     to do -?@nual labor     exaept in the workhouee.
           “10. Ons ..ha from a:e         disease,  or other
     physical    or zmta&    dlsabilltg      is unable to do
     manual labor shnll not bs req~lred to work,
     ::ut shall rmain In jail until hls tern of iz-
     ?risoment      is ended, or until the fine end costs
     adjudged a                                                                                  259



Hozorablc     Sac C. "Jladney, Pa&e 6


      cad cozzlssiocorc    which he is authorized
      under lau to oolloct;     ::nd it afisll be hlc
      Zuty to ccooiint for azd to pay all suoh
      :3onlce received by hi= into fhe fend created
      and prmld.zd fdr ;i&%;* the ;:rovisSoac of
      tile A0 t ; proviSed further,    that the sro-
      vleioas   of this %tjoti~.r *hall not afPbct
      the ~syia:snt of cos.te in sivl.1 oases by t.hc
      State 5;)t al.1 suoh costs 8.3 pld shall be
      acco*uutc@ fcr by the ~Xlcers      oolleoting
      the-.caxc, es they arc required under i&c
      ~rOVision8       of    thi6   hit    t0   aa~OIlIIt   ior   f4b6,
      com5lcstcnsrs end ccsts               ocllrotcd       front
      private ,pM&35.*
             3c Taxao C3urt c~? Crl~innl Agpcals hzs lmrnto-
force hrld that Artiolca     ?Q3, -?Q*, 794a, !zQhb, 7Q40, end
7944, tarncn's    Annotateli Pod4 of Crlmlr;al 3rooaPuru, were
~~no~:nstlt~uti3n91 f.3r 2‘58 reason0 Set forth lz Evte
Fergucon, 132 S. W. (26) 4CR. TheroIoru, xi) ar9 not con-
ceri-4  wit:: thrw Y :~tutss.      Fowovor, the original   Arti-
cle 7Y5, Code of Cridne?.      3moedu4,    guotd  E.~OYLI, was
u2hald iii :hz nbova mctioncd       aces.
             It uli?        be roted      that Seotion       1 of &ticle   794,
Cods of   CrimicaX      Proecdure,         m;sr+ly     proviSes *SW> Comic-
siui6rs'      Ccurt 532v or07100 for t!i.s creation of 3 ror!s-
house and tha emiishzht             of E oouaty far% in conneo-
tion thcrcwlth       for the Quc~osc of utilizing       tha labor of
said -x&ice        so oonvloted.”     3eotlon !i of said &%icle
prorillss;      Thsy chall bs 9?tt to Lo.bor upoil zhe :utlla
roads, brld~cc or other p&lie           workc of %h:i, SsUty -&an
their labor oanzot; be utilized         in the oo,mZy workiiouoe
or county fsrm.*         Baotlcn 1, above quoted, La mt aaada-
tory, e.Ld it is rltL;r~ the disomtior.          of the Comlcsioners*
Court whether or Got they ~!rCwid@ for th6 6r4CtiCU of a
workhouse ccd the csti~blich.~.ont of c oaunty fcrm.            Seo-
zLoa 5 ;;rorldcc      t&t when the labor of the county convicts
ozniist be UtiLiZed 1,~ ::hc county workhouse or aounty farm,
the:7 still     be >ut to labor u>m the public         XWIS, bridges
02 ether public aoris ir, :ne co-ar.ty.          It. is also to be
ilotyd tbt      A~I-ti~l4 753, Cr?de of Crlt.Lmi ;.roc:cdurc, S~SC~-
fichily     ;]~ovideg t:t*t v.licz Y- dniendant is convicted     of a
~mis'd.asaazos acd 21.8 pWis~ie;:t~       is assevaed   Lt 8 ::eounicry
Honorable     Joe C. Gladney,      Fags 7


fina if he .le unable to say the fine and costs adjudged
c;tiJnet hi? he %ay for suoh tIma as will satiefy    the judfss
cant   be put to work In the workbouae, or the county farq
or (1. publlo imprcvozent of ths aounty 58 provided   in the
auoooadlng zrtiolbs;    tThersforo, your firat quuestion ie
respeotfullp   anewsrod in ths nagativs.
              -krtIcla   1055,   Code of Ctriml~al   Prooedure,   reads
as lolloweq
            *The oounty shall r;ct be llahlr     to the
      officsr  and witness having oostr in a misde-
     moanor oaao ti14re defandant gay8 hi8 fine and
     costs.    The county ehall   be liable   for one-
     half   of the ieee of the officers     0f the
     Court, when the defendant fails       to pay hle
     fine and b3ya hi.9 fine    out in the county Jo11
     or discharges    the tmfi4 by means of working
     suth fiza Gut on t.& county roads or on any
     county ;roJeotr     ha to :;ap such kalf of oosts,
     the county Clark shall issus hi.8 warrant ori
     the county Treasurer In favor or such offfcer
     tc bs pcld out zf tha Road and Zrldga Fund or
     othaz funds not othorwias approprfatod.”
           Con4idOring   Artiols  1055, supra and i%otIon 3 of
Article  391&b, eupra, the CommLssIoncrs~ 6ourt is ilot author-
ized to pay the oiflosra     who are cozpensetad on an annual
salcry baeie the cozpensstlon     provided bJr Article lb55.
There Is nc provision    whatever authorizlr@   the county to
pay *ho fine of a fi.e,tandan$ who aatioiiss   the fine azd costs
asasased against him ‘zy working in the .workbouae or OS the
county farm or pub110 ingrovaments or thu aounty or where
the defendant ie imprisoned In jail for a sufficient       langth
of tI-,o to disoharga the full amount of the fine and costs
sdjudcfed agaInat htm.
          In an8we.r to your third question, it is Our opin-
ion that Utfols  793, Cod4 of Criminal Prooedure, controls
and that $3.00 per day is the amount to be allowed.
           With reterencs    to g2ur fourth question,  ~4 Call
ycur attention  to the aase 9.x carts Young, 135 9. V. ted)
863.  R4f4rring   to ArtIole   795, Code or CrIfiIcal Procedure,
the court saldr
Honorable   Joe C. Gladnoy,   Pago 8


            TV4 are Impressed with   ths Ids& that
      such article   is a general 0114, and applies
     ‘to cny ahd all miiisderreanora gensrally,    un-
      lass  there should oppaer in such Code E mro
      OFuCifiC on4 dealing    with some subjsot    there-
      In.  In   our ssa'rch tharsfor we cam     In con-
      tact vrith Art. 920, C. C. P., under tha head-
      ing of ‘Judzent     & Juetlo t Ccurt, * hiah
      is263 aa tallows;

           *vi derenlont plaoed In jail on aooount
     of iallure  to pay ths tine and ooats coil be
     diachirgsd, on habeae aOrFU0 by ehowIngr

            “‘1.  Thiit ho Is too poor to pay the
     fise   and oosta, and
            “‘2,   Th?t ha has r4maIned In Jail G
     4urricmt      14nGth or -Sin4 to 44tft3ry t39 fin4
     sAd c5sts,    at. the rz te cf thres dollero fcr
     sach Cay.
           “‘Put th4 defendant shall,   In no cass
     undor thlz erticle,   be diachargsd until he
     ha8 boon imprisoned at loa6t ten days1 4nd
     a Justioe of the pooce l~ilg dIsohar5e th4 du-
     fandent upon his showing ths same cause, by
     aPplIoetian  to such jU4t84O;   and when such
     application  Is Grr_nted, the Justice shall
     noto th4 nam on l-do docket..*
             “It la our holding that Artlele   QEO,
     oupre, prevents tha dlsaharge of any person
     by maans or a writ of habeas oorpus who Is
     compelled to lay out his fine end oosts In
     jnil,    which was li-vied in. a justice ar,uxt,
     until he haa rrerveC at least tnn days in jail.
     At such tlms he is entitled      to the writ of
     habaan oorpus, rnh shall be allowed the sum
     of three dollars per Uny for each day he co-
     zaimd      in Jail, and If suoh amount would
     have dloohsrgtd     th4 fics and costs,  he vsuld
     54    ontitled  to hie dIechar&e 05 a habaae
     oor?us ~;esring~ sx part4 Yol;lughlIn,      124
     vex. Cr. 3. 40, 50 5. :;‘. 2d 705; XX carte
Honorable    Joe C. Dladney,     Page 9


      Fsrnandez     122 Tex. Cr. R. 641, 37 3. 3’. 26
      578.' Fhi i e this holding may operate as a
      see~mlhg injustice     to the reletor herein, oom-
      pelllng h&to       serve ten days in jail for a
      ;'14 fine, its c$vreotion     la a matter for the
      legielature    rather than this court.     The
      datuts     is plain and we must follow   it.

            '578 thsrefore    hold Iierein that relator
      woul!e have to either ;sy his fine snd oosts
      in the justloe     court,   or serve at least ten
      days in jail before being entitled        to his
      disoharge herein by means of a writ of habeas
      cor;ua.*
            In view ~of.what has been snid in the above mention-
ed case, we respectfully    ansc’er your fourth qusstion in the
afflmative,    when the oonvlotion   Is obtained in a justios
acurt..   However, when the conviction;  is obtalmid in a county
oourt, the question is answared in the negative.
             Trusting   thet   the foregoing   fully   mowers     your
inquiry,    we are
                                                Tours very truly




                                                        Ar&ell    lilliams
    ATT;)c:PIZYGENERAL                                           Assistant